—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered July 25, 1991, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The circumstances of this case do not warrant the reduction of the defendant’s sentence in the interest of justice (see, People v Suitte, 90 AD2d 80; CPL 470.15 [6]). The defendant brutally hit the victim several times on the head with a baseball bat causing the victim to suffer permanent brain damage.
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]), and we decline to reach them in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [6]). Copertino, J. P., Santucci, Friedmann and Goldstein, JJ., concur.